DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6,7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2008082634 supplied by applicant) further in view of Lee Sung-Ho et al (JP200111291 supplied by applicant).
Takashi discloses for claim 1: 1. (Currently Amended) A ventilation fan-equipped microwave oven comprising: a housing to be disposed above a cooking cabinet(fig 1-8); a main body disposed in the housing(fig 1-8); an intake port 22 provided on a lower side of the housing; a duct 10 disposed in the housing, the duct leading from the intake port to a discharge port(fig 1-8), a ventilation fan 8 disposed in the housing to cause air sucked through the intake port to circulate though the duct and be discharged outside through the discharge port(fig 1-8); an infrared sensor 25 disposed on the lower side of the housing to detect temperatures of an object on the cooking cabinet(food in pan); and a control unit configured to control the ventilation fan based on the temperatures, detected by the infrared sensor, of the object on the cooking cabinet(¶¶63-76).
The claim differs in that a microwave is not taught.

The advantage is additional cooking capability above the cooktop.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify Takashi by the addition of a microwave in the ventilation housing as taught by Lee for additional cooking capability above a cooktop.

2. (Currently Amended) The ventilation fan-equipped microwave oven according to claim 1, wherein the intake port comprises a right intake port and a left intake port provided in a bottom surface of the housing, spaced from each other in a lateral direction of the housing, and the infrared sensor is disposed on the bottom surface of the housing and between the right intake port and the left intake port(single sensor to detect temperatures at a plurality of pan positions 25,¶70).
The claim further differs in that the intake port has right and left intake ports spaced from each other in a lateral direction and an infrared sensor is spaced between them.
Lee teaches this in right and left ports 14, ¶¶3,4 and fig 1,2.
The advantage is uniform ventilation. Takashi teaches multiple ports 15, 108, 109.


3. (Currently Amended) The ventilation fan-equipped microwave oven according to claim 1, wherein the control unit has a start determining part for determining whether or not a temperature, detected by the infrared sensor, of an object on the cooking cabinet is equal to or higher than a preset start determination temperature, and when the start determining part determines that the detected temperature of the object on the cooking cabinet is equal to or higher than the start determination temperature, the control unit causes the ventilation fan to start operating. Takashi teaches a ventilation fan in which a control device includes a start determination unit for determining whether a temperature of an object being heated on a cooktop is detected using an infrared sensor. The temperature is determined to be equal to or higher than a preset start determination temperature. When it is determined that the object temperature being heated on the cooktop is equal to or higher than the start determination temperature, the start determination unit commences operation of the ventilation fan.(¶¶63-76,fig 1-8)
6. (Currently Amended) The ventilation fan-equipped microwave oven according to claim 1, wherein the infrared sensor detects temperatures of an object that is present within a region of a cooktop on the cooking cabinet. See the rejection of claim 2.

7. (Currently Amended) A cooking system comprising: a cooking cabinet having an induction cooktop(IH induction heater,¶¶63-76); and the ventilation fan-equipped microwave .
Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2008082634 supplied by applicant) -Lee Sung-Ho et al (JP200111291 supplied by applicant) as applied to claim 1 above, further in view of  Shigeru et al  supplied by applicant) and Atsushi (JP 2009092338 supplied by applicant).
4. (Currently Amended) The ventilation fan-equipped microwave oven according to claim 1, further comprising: a cover for covering at least a detection surface of the infrared sensor; and a cover opening/closing unit controlled by the control unit to open or close the cover(108,109,fig 10).
The claim differs in that a cover for the sensor is used.
Shigeru teaches shutter for a sensor is opened and closed when necessary on page 3 right lines 13-15 and in the abstract.
Atsushi teaches the same over a predetermined period in ¶54.
The advantage is cleaning and reproduceable measurements.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify Takashi-Lee by the addition of a cover for a sensor as taught by Takashi and Atsushi for cleaning and reproduceable measurements.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2008082634 supplied by applicant) -Lee Sung-Ho et al (JP200111291 supplied by applicant) - Shigeru et al  supplied by applicant)- Atsushi (JP 2009092338 supplied by applicant) as applied to claim 1 above, further in view of  Masayuki et al (JP 2009 121751 supplied by applicant).

5. (Currently Amended) The ventilation fan-equipped microwave oven according to claim l, further comprising: a cover for covering at least a detection surface of the infrared sensor; and a cover opening/closing unit controlled by the control unit to open or close the cover, wherein the control unit has a stop determining part for determining whether or not a temperature, detected by the infrared sensor, of an object on the cooking cabinet is equal to or lower than a preset stop determination temperature, the control unit causes the cover to be intermittently opened at predetermined intervals during operation of the ventilation fan to allow the infrared sensor to detect temperatures of the object on the cooking cabinet, and when the stop determining part determines that a detected temperature of the object on the cooking cabinet is equal to or lower than the stop determination temperature, the control unit causes the operation of the ventilation fan to be stopped(¶¶63-76,fig 1-8). See the rejection of claim 3. 
The claim differs in that the control unit causes the cover to be intermittently opened at predetermined intervals during operation of the ventilation fan to allow the infrared sensor to detect temperatures of the object on the cooking cabinet.
 Masayuki teaches intermittent operation temperature detection in ¶¶49-95, fig 1-5, abstract, control 16, lens 12.
The advantage is improved control.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify Takashi-Lee -Takashi- Atsushi by functioning for intermittent operation of temperature detection as taught by Masayuki to improve control.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763